              Case 3:20-cv-05591-RJB Document 12 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        DERRICK QUINN JONES,
 9
                                                               CASE NO. 3:20-cv-05591-RJB-JRC
                               Plaintiff,
10
                                                               ORDER ADOPTING REPORT AND
                v.                                             RECOMMENDATION
11
        GOOGLE, INC., et al.,
12
                               Defendants.
13

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
15
     Richard Creatura (Dkt. 11) and the remaining record, does hereby find and ORDER that the
16
     Report and Recommendation is ADOPTED and that the matter is dismissed without prejudice.
17
     All pending motions are denied, and the case is closed.
18

19          The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated this 4th day of January, 2021.



                                            A
21

22
                                            ROBERT J. BRYAN
23                                          United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
